NUMBER 13-20-00506-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

THE STATE OF TEXAS,                                                         Appellant,

                                           v.

RANDY GUAJARDO,                                                              Appellee.


                   On appeal from the 445th District Court
                        of Cameron County, Texas.


                                      ORDER
            Before Justices Benavides, Longoria, and Tijerina
                            Order Per Curiam

      On November 30, 2020, the State, as the appellant, filed its second amended

“Petition for Stay Pending Disposition of Appeal.” In the underlying case, Randy

Guajardo filed a motion for speedy trial. In the motion, he asserted that he has was

arrested for a crime that allegedly occurred in March 2017 and yet the trial has not been

scheduled. Guajardo then simply requested at the end of his motion that “trial in this
case be scheduled.” The trial court granted the motion. This appeal and motion for stay

ensued.

       Under the Texas Code of Criminal Procedure,

      (a) The state is entitled to appeal an order of a court in a criminal case if the
          order:

             (1) dismisses an indictment, information, or complaint or any portion
                 of an indictment, information, or complaint;

      ...

      (e) The state is entitled to a stay in the proceedings pending the disposition
      of an appeal under Subsection (a) or (b) of this article.

TEX. CODE CRIM. PRO. ANN. art. 44.01.

      On appeal, the State avers the following: “it is the State's understanding and belief

that the Honorable Judge Rincones granted the Defendant's request seeking to dismiss

the indictment in this matter and to terminate and dismiss the prosecution of this matter

by the State of Texas.” As of today, Guajardo has not refuted this assertion.

       Having reviewed appellant’s motion, we hereby GRANT the                       motion.

We order all proceedings in trial court cause number 2017-DCR-02167 STAYED until

further order of this Court or final disposition of this appeal.

      IT IS SO ORDERED.

                                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of January, 2021.



                                              2